       Case: 1:18-cv-07637 Document #: 1 Filed: 11/16/18 Page 1 of 7 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 KIMBERLY METCALF,                                  )
                                                    )
       Plaintiff,                                   )    Case No.:
                                                    )
                v.                                  )    COMPLAINT FOR VIOLATION OF
                                                    )    CIVIL RIGHTS AND STATE
                                                    )    SUPPLEMENTAL CLAIMS
 Maria Flamburis, Michael Flamburis,                )
 Bryan Mack, and Steven Alvarado,                   )    JURY DEMANDED
                                                    )
       Defendants.                                  )

                                   JURISDICTION AND VENUE

        1.      This action arises under the United States Constitution and the Civil Rights Act of

1871 (42 U.S.C. Section 1983). This court has jurisdiction under and by virtue of 28 U.S.C. Sections

1343, 1331 and 1367.

        2.      Venue is founded in this judicial court upon 28 U.S.C. Section 1391 as the acts

complained of arose in this district.

                                              PARTIES

        3.      At all times herein mentioned, Plaintiff Kimberly Metcalf (“Plaintiff”) was and is a

citizen of the United States and was within the jurisdiction of this court.

        4.      At all times herein mentioned, Defendants Bryan Mack (“Mack”) and Steven

Alvarado (“Alvarado”) were Metra Police Officers/Detectives/Commanders, were employed by

Northeast Illinois Regional Commuter Railroad Corporation d/b/a Metra, (“METRA”) as a

police officer, Detective, Commander or other agent of METRA, and were acting under color of

state law and as the employee, agent, or representative of METRA. These Defendants are being

sued in their individual capacity.
       Case: 1:18-cv-07637 Document #: 1 Filed: 11/16/18 Page 2 of 7 PageID #:2



        5.       At all times herein mentioned, Defendant Michael Flamburis was employed by the

Cook County Sheriff’s Department as the employee, agent, or representative of the Sheriff’s

Department and was acting under color of state law and as the employee, agent, or representative

of the Cook County Sheriff’s Department.

        6.       At all times herein mentioned, Defendant Maria Flamburis is known to be a citizen of

Cook County and was the wife of Michael Flamuburis and at all material times was acting in concert

with Michael Flamburis and others as set forth below in this complaint.

                                     FACTUAL ALLEGATIONS

        7.       On or about November 21, 2016, Plaintiff was lawfully riding in a Metra train to go

to work in Cook County, Illinois.

        8.       On that date, while Plaintiff was getting ready to exit the train, she stood up and waited

near the train car’s door for the train to stop so that she could exit.

        9.       While in the position described above, Maria Flamburis moved past Plaintiff, pushing

Plaintiff while Plaintiff was standing by the train car’s door. Plaintiff asked Defendant Maria

Flamburis not to push Plaintiff.

        10.      Maria Flamburis subsequently became angrier at Plaintiff and was saying hostile

things to Plaintiff.

        11.      Shortly thereafter, the train arrived to the station and Plaintiff departed the train and

lawfully went about her business.

        12.      The following day the Plaintiff rode the same train without incident. Mike

Flamburis, Maria Flamburis’ husband was also riding the train this day.

        13.      Mike Flamburis is a member of the Cook County Sheriff’s Department.

        14.      Plaintiff was arrested after she got off the train.



                                                     2
       Case: 1:18-cv-07637 Document #: 1 Filed: 11/16/18 Page 3 of 7 PageID #:3



        15.     Plaintiff was subsequently handcuffed and transported to a Chicago Police

Department District for processing.

        16.     Metra Police Officers Tina Washington, Chris Szkiluk and Detective S. Alvarado,

participated in arresting Plaintiff.

        17.     Mike Flamburis was familiar with and knew Defendants Bryan Mack and Detective

Alvavardo. They and Maria Flamburis were working in concert with one another to do the acts set

forth in this complaint.

        18.     The foregoing defendants conspired with one another to cause the arrest of Plaintiff.

        19.     The acts done by Defendants and each of them were done under color of law and in

concert with and in a conspiracy with one another to cause the false arrest and criminal prosecution

of Plaintiff.

        20.     Plaintiff was charged with an assault, by allegedly placing, “Maria Flamburis in

reasonable apprehension of a battery.”

        21.     The police report was false in all material respects, and especially wherein it states

that the Plaintiff physically pushed Maria Flamburis. The latter acknowledged that the report was

false at the subsequent criminal trial of Plaintiff.

        22.     Plaintiff was targeted for the arrest solely because she had a dispute with Maria

Flamburis, and her husband knew of the other defendants/police personnel who could assist in causing

the arrest to occur in retaliation for the dispute.

        23.     Plaintiff did not consent to this conduct or consent to be arrested.

        24.     There was no legal cause, including reasonable suspicion or probable cause to seize,

arrest and charge Plaintiff with any crimes.




                                                       3
       Case: 1:18-cv-07637 Document #: 1 Filed: 11/16/18 Page 4 of 7 PageID #:4



        25.      Plaintiff had a criminal trial that was caused by all of the above-named Defendants

and commenced on April 11, 2017. At that trial, the Plaintiff was found not guilty of any crimes.

        26.      By reason of the above-described acts and omissions of Defendants, Plaintiff

sustained injuries, including but not limited to, humiliation and indignities, and suffered great mental

and emotional pain and suffering all in an amount to be ascertained.

        27.      The aforementioned acts of defendants were willful, wanton, malicious, oppressive

and done with reckless indifference to and/or callous disregard for Plaintiff's rights and justify the

awarding of exemplary and punitive damages in an amount to be ascertained according to proof at

the time of trial.

        28.      By reason of the above-described acts and omissions of Defendants, Plaintiff was

required to retain an attorney to institute, prosecute and render legal assistance to him in the within

action so that he might vindicate the loss and impairment of her rights. By reason thereof, Plaintiff

requests payment by Defendants of a reasonable sum for attorney’s fees pursuant to 42 U.S.C. Section

1988, the Equal Access to Justice Act or any other provision set by law.

                                      COUNT I
                        PLAINTIFF AGAINST ALL DEFENANTS FOR
                               UNREASONABLE SEIZURE

        29.      Plaintiff hereby incorporates and realleges paragraphs one (1) through twenty-eight

(28) hereat as though fully set forth at this place.

        30.      There was no legal cause to subject Plaintiff to a detention and/or an arrest.

        31.      By reason of the conduct of Defendants and each of them, Plaintiff was deprived

of rights, privileges and immunities secured to her by the Fourth and/or Fourteenth Amendments

to the Constitution of the United States and laws enacted thereunder.




                                                   4
       Case: 1:18-cv-07637 Document #: 1 Filed: 11/16/18 Page 5 of 7 PageID #:5



        32.     The arbitrary intrusion by Defendants into the security and privacy of Plaintiff’s

person was in violation of Plaintiff’s Constitutional Rights and not authorized by law. The

Defendants violated the Plaintiff’s rights in the following manner: the seizure, including arrest of

Plaintiff was without any legal cause. The foregoing was unnecessary, unreasonable and

excessive, and was therefore in violation of Plaintiff’s rights. Therefore, the Defendants are

liable to Plaintiff pursuant to 42 U.S.C. § 1983.


                                       COUNT II
              PLAINTIFF AGAINST ALL INDIVIDUAL DEFENDANTS AND FOR THE
              CLAIM OF MALICIOUS PROSECUTION PURSUANT TO SECTION 1983

        33.     Plaintiff incorporates and realleges paragraphs one (1) through twenty-eight (28)

hereat as though fully set forth at this place.

        34.     Defendants and each of them caused a criminal prosecution to commence and

continue against Plaintiff. There was no probable cause to cause this prosecution.

        35.     Defendants continued this criminal action against Plaintiff without probable cause

for the institution of these proceedings.

        36.     The criminal action terminated in Plaintiff’s favor by a not guilty verdict on April

11, 2017.

        37.     Plaintiff was injured by the acts of Defendants, which included, but are not limited to

the loss of certain Fourth and Fourteenth Amendment rights as a result of the arrest and prosecution.

        38.      Plaintiff was also injured emotionally, financially, and otherwise because of the

acts of Defendants and the loss of certain constitutionally protected liberty and related rights.

        39.     The Defendants initiated, facilitated, and/or continued this malicious prosecution

by, among other things, the creation of false evidence, by giving false police reports, preparing

and signing false criminal complaints, and/or by preparing false witness statements.

                                                    5
      Case: 1:18-cv-07637 Document #: 1 Filed: 11/16/18 Page 6 of 7 PageID #:6



       40.     Therefore, Defendants are liable to Plaintiff under 42 U.S.C. section 1983.



       WHEREFORE, the Plaintiff, by and through her attorneys, ED FOX & ASSOCIATES, LTD.,

requests judgment as follows against the Defendants, and each of them:

       1.      That the Defendants be required to pay Plaintiff’s general damages, including
               emotional distress, in a sum to be ascertained;

       2.      That the Defendants be required to pay Plaintiff’s special damages;

       3.      That the Defendants be required to pay Plaintiff’s attorneys fees pursuant to Section
               1988 of Title 42 of the United States Code, the Equal Access to Justice Act or any
               other applicable provision;

       4.      That the Defendants be required to pay punitive and exemplary damages in a sum to
               be ascertained;

       5.      That the Defendants be required to pay Plaintiff’s costs of the suit herein incurred; and

       6.      That Plaintiff have such other and further relief as this Court may deem just and
               proper.



                                               BY:     s/Edward M. Fox

                                                       ED FOX & ASSOCIATES, LTD.
                                                       Attorneys for Plaintiff
                                                       300 West Adams, Suite 330
                                                       Chicago, Illinois 60606
                                                       (312) 345-8877
                                                       efox@efox-law.com




                                                  6
Case: 1:18-cv-07637 Document #: 1 Filed: 11/16/18 Page 7 of 7 PageID #:7



          PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY

                                BY:    s/Edward M. Fox

                                       ED FOX & ASSOCIATES, LTD.
                                       Attorneys for Plaintiff
                                       300 West Adams, Suite 330
                                       Chicago, Illinois 60606
                                       (312) 345-8877
                                       efox@efox-law.com




                                   7
